 Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 1 of 11 PageID #: 33



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CHARL FITZGERALD HOWARD,                            )
                                                    )
                Plaintiff,                          )
                                                    )
        V.                                          )           No. 4:20-cv-00868-SNLJ
                                                    )
ST. LOUIS CITY JUSTICE CENTER, et al.,              )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion ofplaintiffCharl Fitzgerald Howard for

leave to commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial

partial filing fee of $11.40. See 28 U.S.C. § 1915(b)(l). Additionally, for the reasons discussed

below, the Court will dismiss plaintiff's complaint without prejudice.

                                       28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
 Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 2 of 11 PageID #: 34



payments to the Clerk of the Court each time the amount in the prisoner's account exceeds $10.00,

until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a copy

of his certified inmate account statement. (Docket No. 7). The account statement shows an average

monthly deposit of $57.00. The Court will therefore assess an initial partial filing fee of $11.40,

which is 20 percent of plaintiffs average monthly deposit.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroftv. Iqbal, 556 U.S. 662,679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958,964 (8 th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8 th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

        When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the



                                                  2
    Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 3 of 11 PageID #: 35



plaintiff's complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8 th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                  The Complaint

         Plaintiff is a self-represented litigant who is currently a pretrial detainee at the St. Louis

City Justice Center (SLCJC) in St. Louis, Missouri. He brings this action pursuant to 42 U.S.C. §

1983. The complaint names the SLCJC, the St. Louis Police Department, Detective Clark, and

Detective Walsh as defendants. (Docket No. 1 at 2-3). Defendants are sued in their official

capacities only. The complaint concerns the SLCJC's alleged mishandling of the COVID-19

virus, 1 as well as the criminal investigation of plaintiff by the St. Louis Police Department,

Detective Clark, and Detective Walsh. 2

         In his first claim, plaintiff asserts that the SLCJC has housed him in a cell with an inmate

who exhibited COVID-19 symptoms. (Docket No. 1 at 3). Furthermore, he states that he has been



1
  COVID-19 is the name of the illness caused by the novel coronavirus known as SARS-CoV-2, which originated in
China, and has spread globally, resulting in the declaration of a national emergency. See Pres. Proc. No. 9994, 85 Fed.
Reg. 15337, 2020 WL 1272563 (Mar. 13, 2020). In the United States, the virus has resulted in hundreds of thousands
of cases, and tens of thousands of deaths. See In re Rutledge, 2020 WL 1933122, at* 1 (8 th Cir. 2020).
2
  According to Case.net, Missouri's online case management system, a grand jury indictment was filed on January 22,
2019, charging plaintiff in state court with first-degree murder, first-degree burglary, and two counts of armed criminal
action. State ofMissouriv. Howard, No. 1822-CR03938-01 (22 nd Jud. Cir., St. Louis City). The case remains pending,
with a case review scheduled for November 5, 2020.

                                                           3
  Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 4 of 11 PageID #: 36



refused a single-man cell, which he "he had up until a month ago." Plaintiff contends that he should

be placed in a single-man cell because he has asthma and COPD. He also alleges that he has not

been allowed to clean and sanitize his cell, the recreation areas, the sinks, toilets, or showers,

denying him the benefits of the COVID-19 protocols that the SLCJC should comply with.

       In his second claim, plaintiff states that St. Louis Detectives Clark and Walsh "intimidated

and harassed" him and his girlfriend during the course of an investigation in March 2018. (Docket

No. 1 at 4). He states that he was wrongfully detained against his will on two occasions. He further

asserts that his front door and back door were destroyed by Detectives Clark and Walsh "invading

and searching [his] home." Similarly, he alleges that his car was destroyed "after having [been]

stolen without a warrant." Plaintiff also contests the propriety of his being arrested at work without

being Mirandized or told why he was being arrested.

       As a result of defe~dants' actions, plaintiff states that he has been exposed to "inmates and

staff who have complained of coronavirus symptoms," and that he "may well be infected

[himself]." He further complains of suffering from emotional trauma, hopelessness, depression,

and from a worsening of preexisting mental health conditions. (Docket No. 1 at 4-5).

       Plaintiff states that he is entitled to 4amages for his loss of employment, the loss of his

home, the loss of his car, and to cover his medical expenses. (Docket No. 1 at 5). In total, he seeks

approximately $2,000,000.

                                             Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

alleging that defendants have not taken sufficient steps to protect him from COVID-19, and also

violated his constitutional rights while conducting a criminal investigation against him that




                                                  4
  Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 5 of 11 PageID #: 37



resulted in his arrest. For the reasons discussed below, plaintiffs complaint will be dismissed

without prejudice for failure to state a claim.

   A. Defendants St. Louis City Justice Center and St. Louis Police Department

       Plaintiff has sued both the SLCJC and the St. Louis Police Department. These defendants,

however, are departments or subdivision of local government, and not juridical entities, suable as

such. See Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8 th Cir. 1992) (affirming

dismissal of West Memphis Police Department and West Memphis Paramedic Services because

they were "not juridical entities suable as such"); Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027

(8 th Cir. 2003) (stating that "county jails are not legal entities amenable to suit"); and De La Garza

v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437 (8 th Cir. 2001) (affirming district court dismissal

of county jail and sheriffs department as parties because they are not suable entities). Therefore,

the claims against them must be dismissed.

       Even if the Court were to substitute the City of St. Louis as the proper party defendant,

plaintiff has failed to state a municipal liability claim. A local governing body such as the City of

St. Louis can be sued directly under 42 U.S.C. § 1983. See Monell v. Dep 't of Soc. Servs. of City

ofNew York, 436 U.S. 658,690 (1978). In order to prevail on this type of claim, the plaintiff must

establish the governmental entity's liability for the alleged conduct. Kelly v. City of Omaha, Neb.,

813 F.3d 1070, 1075 (8 th Cir. 2016). Such liability may attach if the constitutional violation

"resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately

indifferent failure to train or supervise." Mickv. Raines, 883 F.3d 1075, 1079 (8 th Cir. 2018). See

also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8 th Cir. 2018) (recognizing "claims challenging an

unconstitutional policy or custom, or those based on a theory of inadequate training, which is an




                                                   5
  Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 6 of 11 PageID #: 38



extension of the same"). Thus, there are three ways in which plaintiff can prove the City of St.

Louis's liability.

        First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City ofIndependence, Mo., 829

F.3d 695, 700 (8 th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841,847 (8 th Cir. 2005).

For a policy that is unconstitutional on its face, a plaintiff needs no other evidence than a statement

of the policy and its exercise. Szabla v. City ofBrooklyn, Minn., 486 F.3d 385,389 (8 th Cir. 2007).

However, when "a policy is constitutional on its face, but it is asserted that a municipality should

have done more to prevent constitutional violations by its employees, a plaintiff must establish the

existence of a 'policy' by demonstrating that the inadequacies were a product of deliberate or

conscious choice by the policymakers." Id. at 390. "A policy may be either a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by the municipality's

governing body." Angarita v. St. Louis Cty., 981 F.2d 1537, 1546 (8 th Cir. 1992).

        Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity's
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity's policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity's custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med Dep 't, 725 F.3d 825, 828 (8 th Cir. 2013).



                                                   6
  Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 7 of 11 PageID #: 39



         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." S.M v. Lincoln Cty., 874 F.3d 581,585 (8 th Cir.

2017).

         Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8 th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. ofCity ofNorfolk, 340 F.3d

605, 614 (8 th Cir. 2003).

         Here, plaintiffs allegations, such as they are, do not support the proposition that his rights

were violated due to an unconstitutional policy, custom, or failure to train on the part of the City

of St. Louis. First, plaintiff has not established that the City of St. Louis had an unconstitutional

policy, as his facts do not point to any "policy statement, ordinance, regulation, or decision

officially adopted and promulgated by the municipality's governing body." In other words,

plaintiffs conclusory allegations do not indicate that the SLCJC's reaction to COVID-19, or the

St. Louis Police Department's criminal investigation of him, were the result of deliberate choices

made by municipal officials.

         Second, plaintiff has not shown that his rights were violated due to an unconstitutional

custom. That is, he has not demonstrated the existence of a "continuing, widespread, persistent

pattern of unconstitutional misconduct" by City of St. Louis employees, much less that

policymaking officials were deliberately indifferent to or tacitly authorized such misconduct. To

the contrary, plaintiffs allegations regard things that happened to him alone, and do not

demonstrate any sort of pattern whatsoever.



                                                   7
  Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 8 of 11 PageID #: 40



       Finally, for the same reasons, plaintiff has failed to show that the City of St. Louis violated

his constitutional rights by failing to train or supervise its employees. Specifically, he has not

alleged a "pattern of similar constitutional violations by untrained employees."

       Plaintiffs allegations do not state a municipal liability claim, as they fail to demonstrate

the violation of his constitutional rights due to an unconstitutional policy, custom, or failure to

train. As such, even if the Court were to substitute the City of St. Louis as defendant, the claim

against it would have to be dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8 th Cir. 2013)

(affirming district court's dismissal of Monell claim where plaintiff "alleged no facts in his

complaint that would demonstrate the existence of a policy or custom" that caused the alleged

deprivation of plaintiffs rights).

   B. Defendants Clark and Walsh

       Plaintiff has named both Detective Clark and Detective Walsh as defendants, but he has

sued them in their official capacities only. In an official capacity claim against an individual, the

claim is actually "against the governmental entity itself." See White v. Jackson, 865 F.3d 1064,

1075 (8 th Cir. 2017). Thus, a "suit against a public employee in his or her official capacity is merely

a suit against the public employer." Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8 th

Cir. 1999). See also Brewington v. Keener, 902 F.3d 796, 800 (8 th Cir. 2018) (explaining that

official capacity suit against sheriff and his deputy "must be treated as a suit against the County");

Kelly, 813 F.3d at 1075 (stating that a "plaintiff who sues public employees in their official, rather

than individual, capacities sues only the public employer"); and Elder-Keep v. Aksamit, 460 F.3d

979, 986 (8 th Cir. 2006) (stating that a "suit against a public official in his official capacity is

actually a suit against the entity for which the official is an agent").




                                                   8
  Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 9 of 11 PageID #: 41



        Detective Clark and Detective Walsh are alleged to be employed by the St. Louis Police

Department. Thus, the official capacity claims against them are actually claims against the City of

St. Louis itself. To prevail on these claims, plaintiff must establish the City of St. Louis's liability

for the alleged conduct. See Kelly, 813 F.3d at 1075. However, as discussed above, plaintiff has

not stated a municipal liability claim against the City of St. Louis, because he has not demonstrated

that his constitutional rights were violated due to an unconstitutional policy, custom, or failure to

train. As such, the official capacity claims against Detective Clark and Detective Walsh, which are

the only claims asserted, must be dismissed.

       Even if the Court were to assume that Detective Clark and Detective Walsh were sued in

their individual capacities, as well as their official capacities, plaintiff has failed to state a claim

against them. In order to state a claim, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft, 556 U.S. at 679. That is, the

complaint must contain enough factual allegations to raise a right to relief above the speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also Torti v. Hoag, 868 F.3d

666, 671 (8 th Cir. 2017) ("Courts are not bound to accept as true a legal conclusion couched as a

factual allegation, and factual allegations must be enough to raise a right to relief above the

speculative level"). "While the court must accept allegations of fact as true ... the court is free to

ignore legal conclusions, unsupported conclusions, unwarranted inferences and sweeping legal

conclusions cast in the form of factual allegations." Wiles v. Capitol Indem. Corp., 280 F.3d 868,

870 (8 th Cir. 2002). Moreover, "[t]he essential function of a complaint under the Federal Rules of

Civil Procedure is to give the opposing party fair notice of the nature and basis or grounds for a

claim, and a general indication of the type oflitigation involved." Topchian v. JPMorgan Chase

Bank, NA., 760 F.3d 843, 848 (8 th Cir. 2014).



                                                   9
 Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 10 of 11 PageID #: 42



       None of plaintiffs factual allegations demonstrate a plausible a plausible claim for relief.

With regard to Detectives Clark and Walsh, his "Statement of Claim" is a vague listing of

grievances regarding a criminal investigation undertaken against him. It mainly c~nsists of

conclusory statements, such as plaintiffs assertions that he was "harassed" and "detain[ed]"

against [his] will," and that his house was "invad[ed]" and his car "stolen." Plaintiff provides no
                                          )




factual support for his conclusions. Instead, he leaves it to the Court to speculate about police
                                                                                             I


misconduct based on his ambiguous contentions. The Court is not required to accept such

pleadings as true. Moreover, plaintiff provides no indication as to what Detective Clark and

Detective Walsh actually did or did not do to him. To the contrary, he treats them as a single unit,

and then simply lists 'purported constitutional violations, without connecting each violation to a

specific defendant. This does not give either Detective Clark or Detective Walsh fair notice of the

basis or grounds for the claim against them. For these reasons, even if plaintiff had sued Detective

Clark and Detective Walsh in their individual capacities, the claims against them must be

dismissed.

   C. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 4). The motion will be denied

as moot as this action is being dismissed without prejudice for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis (Docket

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $11 .40

within twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance



                                                 10
 Case: 4:20-cv-00868-SNLJ Doc. #: 8 Filed: 10/06/20 Page: 11 of 11 PageID #: 43



payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel (Docket

No. 4) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   t!1i. day of &-Jfo/ ~,-     , 2020.


                                               SIBPA~ '
                                               SENIOR UNITED STATES DISTRICT filDGE




                                                  11
